Citation Nr: 0126957	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether an October 1988 rating decision, confirming and 
continuing a 50 percent rating for post-traumatic stress 
disorder (PTSD), was clearly and unmistakably erroneous.

2.  Whether a February 1991 rating decision, granting a 100 
percent rating for service-connected PTSD and assigning an 
effective date of July 17, 1990, therefor, was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had active duty from October 1963 to February 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns as to the development of the claims have 
been addressed.

2.  The October 1988 rating determination was supported by 
the evidence then of record and the applicable statutory and 
regulatory provisions existing at the time were correctly 
applied.

3.  The applicable statutory and regulatory provisions 
existing at the time were not correctly applied in the 
February 1991 rating determination.

4.  The appropriate effective date for the award of a 100 
percent rating for PTSD is March 8, 1990.


CONCLUSIONS OF LAW

1.  The RO rating decision of October 1988, which confirmed 
and continued a 50 percent rating for PTSD, does not contain 
clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2001).

2.  The RO rating decision of February 1991, whereby an 
effective date of July 17, 1990, was assigned for the award 
of a 100 percent rating for service-connected PTSD, contains 
CUE in its failure to assign March 8, 1990, as the 
appropriate effective date.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duty to Assist

There is no issue as to substantial completeness of the 
application with regard to the veteran's claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5102).  
VA has secured all medical records that the appellant has 
indicated are pertinent to these claims, and which can be 
considered under the statutory and regulatory guidelines that 
pertain to claims of CUE in RO decisions.  VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed.  While there may be 
current medical records that are not associated with the 
veteran's claims folder at this time, there is no indication 
that any such records could be considered with respect to the 
appellant's claims.  In addition, the veteran has not 
indicated that there are any other records that would be 
pertinent to these claims available and that could be 
considered, but which have not been procured.  VA's duty to 
assist the claimant in this regard, accordingly, has been 
satisfied.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b) and (c)).  

B.  Factual Background

Service connection for PTSD was granted by the Phoenix, 
Arizona, RO by means of a rating action dated in October 
1985, at which time a 10 percent rating was assigned, 
effective as of March 1, 1985, the day following the 
veteran's last day of active service.  He thereafter appealed 
that decision, and the Board, in April 1987, increased that 
rating to 50 percent; the Phoenix RO, in May 1987, assigned 
an effective date of March 1, 1985, for the award of that 
rating.  

In August 1988, the veteran was accorded a VA psychiatric 
examination, the report of which shows that he cited 
recurrent dreams and nightmares about his Vietnam 
experiences; feelings of estrangement, anger, and resentment; 
and resultant anxiety.  He indicated that he could not hold a 
job, and that he was irritable and hypervigilent, with 
chronic sleep disturbance.  The report also shows that, on 
examination, he was cooperative, but that his thought process 
was slowed.  He was oriented as to time, place, purpose, and 
self, but appeared to have difficulty with tasks requiring 
concentration and short- and long-term memory.  His thoughts 
tended to be circumstantial and over-inclusive, and he was 
slightly irritable, with an appropriate affect.  There was no 
evidence of suicidal or homicidal ideation, and he was deemed 
to have adequate judgment to care for basic daily needs.

In October 1988, the Phoenix RO confirmed and continued the 
50 percent rating that was in effect at that time for PTSD.  
The veteran was notified of that decision, and of appellate 
rights and procedures, on October 28, 1988.  The record does 
not reflect that a timely Notice of Disagreement (NOD) was 
thereafter received.

On July 17, 1990, the Phoenix RO received a statement from 
the veteran, wherein he alleged that his service-connected 
PTSD "has worsened since the last time you rated me."  
Accompanying this statement was a statement from a private 
physician, dated July 3, 1990, and shown, by means of a date 
stamp, as having been received on July 20, 1990.  The private 
physician reported that he had first seen the veteran on 
April 3, 1990, and that the veteran had been treated 12 times 
since that date for his PTSD.  He reported that the veteran 
was currently on medications, and that his ability to work 
productively was markedly impeded by his PTSD, which the 
physician considered to be severe.  The physician also stated 
that he saw the veteran "as being much more than fifty 
percent disabled as a result of his PTSD and at this time, 
would consider him to be 100 [percent] disabled."  The 
veteran, in his statement, indicated that he had been treated 
by this physician through VA's fee basis program.

On July 23, 1990, and in August 1990, the Phoenix RO 
confirmed and continued the 50 percent rating that was in 
effect.  In August 1990, the RO received a private 
physician's statement, dated in August 1990 and again 
referring to treatment beginning on April 3, 1990, for PTSD; 
it was noted in that statement that the veteran was 100 
percent disabled.  In September 1990, the RO received two 
private medical statements, dated in March 1990, that 
pertained to treatment furnished the veteran for his mental 
disorder.  In the first such statement, dated March 8, 1990, 
a private physician indicated that the veteran had been 
accorded treatment since September 1989, that he had been 
diagnosed with generalized anxiety with panic, and with major 
depression, and that his mental illness was directly 
attributable to his not being able to work.  He was on a 
"maximal dosage" of antidepressant medication, but was still 
unable to leave his house much or to socialize.  He thought 
of suicide at times, particularly when stressed, and was 
easily overwhelmed and had difficulty with concentration.  He 
had many self doubts, low self esteem, low self confidence, 
and had difficulty handling day-to-day activities.  In the 
other statement, from that same private physician and dated 
March 14, 1990, the veteran was reported to be unable to work 
due to depression, anxiety, and panic "brought on by his 
inability to work due to an industrial accident."  

In an October 1990 hearing officer's decision, the rating 
awarded for the veteran's PTSD was increased to 70 percent; 
later in October 1990, the RO assigned July 17, 1990, as the 
effective date for this award.  Additional private medical 
records, dated May 1, 1990, and indicating diagnoses of 
severe mental impairment, were received by the RO in December 
1990.  In January 1991, the veteran was accorded a VA 
psychiatric examination, the report of which shows that his 
concentration was "obviously" impaired and was "terrible."  
While he was oriented times three, he looked as if he was in 
a mild stupor.  He was deemed to be totally non-functional, 
substantially impaired in terms of even basic self care, and 
was not considered competent to manage his benefits.

In February 1991, the RO awarded him a 100 percent rating for 
his PTSD, effective as of July 17, 1990, based, according to 
the rating decision, on the report of the January 1991 VA 
examination and on a longitudinal review of the evidence.

C.  Applicable Legal Criteria for CUE

The law and regulations provide that previous determinations 
that are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105 (2001).  Absent the filing of a notice of 
disagreement within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.105, 20.302, 20.1103 
(2001).

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  For CUE to exist, either the correct facts, as they 
were known at that time, were not before the adjudicator, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied; the error must be "undebatable" and 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The constructive possession of VA evidence under 
Bell v. Derwinski, 2 Vet. App. 611 (1992) is not for 
application as the events in question preceded the Bell 
decision.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  
Concomitantly, evidence that was not actually of record at 
the time of the decision at issue cannot be considered for 
purposes of CUE.  

The United States Court of Appeals for Veterans Claims has 
held that, for there to be a valid claim of clear and 
unmistakable error, there must have been an error in the 
prior adjudication of the claim.  See Russell, 3 Vet. App. at 
313.  Either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were improperly 
applied.  Id.  Clear and unmistakable error is error that is 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made.  Id. At 313-314.  Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one that would have 
manifestly changed the outcome at the time that it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  To 
establish clear and unmistakable error, it must be further 
demonstrated that the claimed error, when called to the 
attention of later reviewers, compels a different conclusion 
to which reasonable minds could not differ.  See Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); see also 38 C.F.R. § 20.1403 (2001), wherein 
what does, and does not, constitute CUE is delineated.

1.  October 1988 Rating Decision

The evidence of record at the time of the October 1988 rating 
decision, whereby a 50 percent rating in effect for PTSD was 
confirmed and continued, primarily consisted of the report of 
a VA psychiatric examination conducted in August 1988.  As 
noted above, the examination report shows that the veteran 
cited recurrent dreams and nightmares about his Vietnam 
experiences; feelings of estrangement, anger, and resentment; 
and resultant anxiety.  He indicated that he could not hold a 
job, and that he was irritable and hypervigilent, with 
chronic sleep disturbance.  This report also shows that, on 
examination, he was oriented as to time, place, purpose, and 
self.  His mood was slightly irritable, with an appropriate 
affect.  There was no evidence of suicidal or homicidal 
intent.  It was noted, however, that he appeared to have 
difficulty with tasks requiring concentration and short term 
memory.  It was also noted that he appeared to have 
difficulty with long term memory; in general, according to 
the examiner, the veteran's thought processing appeared to be 
slow.  In addition, his thoughts tended to be circumstantial 
and over-inclusive.  

Under the rating criteria that were in effect in October 
1988, a 50 percent rating was appropriate for PTSD that 
resulted in considerable impairment in the ability to 
establish or maintain favorable relationships with people, 
and where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to have resulted in considerable industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1988).  
The RO, based on the report of the October 1988 examination, 
acknowledged the veteran's problems, as discussed above, but 
nonetheless confirmed and continued the 50 percent rating 
that was at that time in effect for his PTSD, pursuant to 
Diagnostic Code 9411.  In effect, the RO considered the 
evidence, deemed the veteran's symptoms to be productive of 
considerable impairment, and found a 50 percent rating to be 
appropriate.  This rating decision does not show that the RO 
was unaware of the pertinent facts, or that laws and 
regulations were not properly applied.  While the appellant 
may not agree with the RO's decision, or with its 
interpretation of the facts, it is not shown that the 
decision reached by the RO in October 1988 was such that any 
failure by the RO at that time to award a higher rating for 
the veteran's PTSD was undebatedly erroneous.

The appellant, through her representative, contends that "new 
medical facts," and in particular a statement dated in 
September 2000 from a VA psychiatrist, would show that the 
veteran should have been rated as 100 percent disabled for 
the period of time that included that covered by the October 
1988 rating decision.  This September 2000 statement, 
however, was obviously not of record as of October 1988, and, 
as noted above, cannot be considered for purposes of CUE.  
The mere fact that the appellant disagrees with the October 
1988 decision does not render that decision clearly and 
unmistakably erroneous.  Likewise, any failure by VA to 
comply with its duty to assist in the development of a claim 
does not constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) 
(2001).

Based on the evidence cited above, the Board must conclude 
that there is no CUE within the October 1988 rating 
determination.  Based on the evidence that existed at that 
time, the Board cannot find that any undebatable error exist 
that, had it not been made, would have manifestly changed the 
outcome at the time of this rating determination.  
Accordingly, the appellant's request for revision of the 
decision must be denied.

2. February 1991 Rating Decision 

In the RO's February 1991 rating decision, a 100 percent 
rating was assigned for PTSD, effective as of July 17, 1990.  
The veteran thereafter challenged the assignment of that 
effective date, by means of a claim for an earlier effective 
date that was denied and not thereafter appealed, and by the 
instant claim, wherein the appellant alleges that the 
assignment of that date in the February 1991 rating decision 
constituted CUE.

Regulations pertaining to the determination of effective 
dates for the award of disability compensation by VA 
stipulate that unless otherwise provided the effective date 
for the granting of increased disability compensation is the 
date of receipt of the claim or the date that entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2001); 
see also 38 U.S.C.A. § 5110(a) (West 1991).  These 
regulations also provide, however, that the effective date of 
an award of increased compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, provided that the claim is received 
within one year of that date; if the claim is not received 
within one year of that date, the appropriate effective date 
is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) 
(2001).  These regulations were also in effect in 1991.

In the instant case, the veteran's claim for an increased 
rating for his service-connected PTSD was received by the RO 
on July 17, 1990, as indicated by the date stamp thereon.  
Medical records accompanying this claim, along with medical 
records received thereafter, show, according to the RO, that 
his disability had increased in severity, as reflected by the 
70 percent rating assigned by the Hearing Officer in October 
1990, and by the 100 percent rating awarded by the RO in 
February 1991, following VA examination in January 1991 and 
based, according to the RO, on that examination report and 
longitudinal consideration of the evidence.  

After a review of the evidence, the Board finds that the RO's 
February 1991 rating decision contains CUE.  As discussed 
above, regulations that pertain to the assignment of an 
increased rating stipulate, and stipulated as of February 
1991, that the effective date of the award of an increased 
rating is the date of claim, unless the evidence demonstrates 
a factually ascertainable increase in severity and the claim 
is received with a year from the date that the increase in 
disability is shown.  In the instant case, July 17, 1990, is 
the date of receipt of the claim for an increased rating; 
this was the date selected by the RO as the appropriate 
effective date for the subsequent award of a 100 percent 
rating for service-connected PTSD.  The provisions of 
38 C.F.R. § 3.400(o)(2), however, required inquiry as to 
whether entitlement to a 100 percent rating was factually 
ascertainable within the one-year period prior to that date.  
Failure to have considered and applied this regulation 
constitutes CUE.

Among the evidence of record at the time of the February 1991 
rating decision was a statement dated March 8, 1990, and 
received on September 24, 1990, from a private physician, who 
indicated that she had been seeing the veteran since 
September 1989, and who discussed the veteran's current 
symptomatology.  This symptomatology, which included 
depression, anxiety, panic, agoraphobia, suicidal thoughts, 
impaired concentration, and difficulty handling day-to-day 
activities, was of such severity as to warrant assignment of 
a 100 percent rating based thereon; see 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1990).  The RO, in February 1991, 
acknowledged that fact by basing its award of the 100 percent 
rating on a "longitudinal review" of the evidence, to 
include, it is assumed, the statement dated March 8, 1990.  
As such, March 8, 1990, is the first date on which it is 
factually ascertainable that an increase in disability (to 
100 percent) had occurred.  (While this statement indicates 
that treatment began in September 1989, it does not contain 
any specific reference to the symptomatology that had been 
manifested as of that date, or as of any date prior to March 
8, 1990.  In addition, the other medical evidence submitted 
in support of the veteran's claim for increased compensation, 
and of record as of February 1991, references medical 
treatment dated subsequent to March 8, 1990.)  It must also 
be pointed out that the March 8, 1990, statement was received 
within the one-year period prior to the date that the 
veteran's claim for an increased rating was received by VA.

In brief, the RO's February 1991 decision, assigning July 17, 
1990, as the effective date for the award of a 100 percent 
rating for service-connected PTSD, contained CUE in its 
apparent failure to consider the provisions of 38 C.F.R. 
§ 3.400(o)(2), under which an effective date of March 8, 
1990, was appropriate.  The Board accordingly concludes that 
March 8, 1990, is the appropriate effective date for the 
assignment of a 100 percent rating for PTSD.


ORDER

An October 1988 rating decision, confirming and continuing a 
50 percent rating for post-traumatic stress disorder (PTSD), 
was not clearly and unmistakably erroneous.

A February 1991 rating decision, granting a 100 percent 
rating for service-connected PTSD and assigning an effective 
date of July 17, 1990, contained CUE in its failure to assign 
an effective date of March 8, 1990; to this extent the appeal 
is granted subject to regulations governing payment of 
monetary awards.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

